United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          August 7, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-40625
                         Summary Calendar


                           VICTOR BROWN,

                                               Plaintiff-Appellant,

                              versus

                    D.C. WILLIAMS; J. WILLIAMS,

                                               Defendants-Appellees.


           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (6:00-CV-268)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Victor Renard Brown, Texas prisoner #850627, appeals, pro se,

the dismissal, following a bench trial before a magistrate judge,

of his 42 U.S.C. § 1983 complaint.     Brown claims the magistrate

judge:   (1) abused his discretion by denying Brown’s motion for

sanctions; (2) erred by refusing to allow Brown to testify; (3)

abused his discretion by not allowing Brown to call six of his 11




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
listed potential witnesses; and (4) clearly erred in his factual

findings underlying the dismissal of Brown’s claim.

     Brown      has   not    shown    that   the    magistrate     judge    abused

his discretion by denying sanctions.           See Krim v. BancTexas Group,

Inc., 99 F.3d 775, 777 (5th Cir. 1996), further proceedings at 282

F.3d 864 (5th Cir. 2002).             Although Brown’s brief is construed

liberally in the light of his pro se status, Brown has not

adequately briefed his claims concerning his participation at

trial.    See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)

(issues not briefed on appeal are deemed abandoned). Nor has Brown

shown that the magistrate judge abused his discretion by not

allowing the six witnesses to testify (Brown was allowed to call

four).    See Gibbs v. King, 779 F.2d 1040, 1047 (5th Cir.), cert.

denied, 476 U.S. 1117 (1986); Harvey v. Andrist, 754 F.2d 569, 572

(5th Cir.), cert. denied, 471 U.S. 1126 (1985). Finally, we cannot

reweigh   the     evidence     and    credibility       determinations     of    the

magistrate judge.      See Martin v. Thomas, 973 F.2d 449, 453 n.3 (5th

Cir. 1992).      The challenged findings are not clearly erroneous.

     Brown has also filed in this court a motion for summary

judgment and two motions for appointment of counsel.                 Motions for

summary judgment       are   not     authorized    by    the   Federal   Rules    of

Appellate Procedure. Accordingly, that motion is DENIED. In light

of the disposition of this case, Brown’s motions for appointment of

counsel are also DENIED.

                                         2
    AFFIRMED; MOTIONS DENIED




3